             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00204-MR-WCM


EQUAL EMPLOYMENT                )
OPPORTUNITY COMMISSION          )
                                )
                   Plaintiff,   )
                                )
         vs.                    )             CONSENT DECREE
                                )
LIBERTY SUPPORT SERVICES, INC., )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the parties’ joint Motion for Entry

of Consent Decree. [Doc. 21].

     The Equal Employment Opportunity Commission (the “Commission”)

instituted this action pursuant to Section 7(b) of the Age Discrimination in

Employment Act of 1967, as amended, 29 U.S.C. § 626(b) (the “ADEA”),

which incorporates by reference §§ 16(c) and 17 of the Fair Labor Standards

Act of 1938 (the “FSLA”), as amended, 29 U.S.C. §§ 216(c) and 217. The

Commission’s Complaint alleges that Defendant Liberty Support Services,

Inc. (the “Defendant”) violated the ADEA when it discharged and/or failed to

re-hire Thomas Green, Charlie Cable, Iris “Diane” Derreberry, and Sandra

“Lynn” Adams because of their ages. [Doc. 1].



    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 1 of 14
      The Commission and the Defendant stipulate to jurisdiction of the

Court over the parties and agree that the subject matter of this action is

properly before the Court. The parties have advised this Court that they

desire to resolve the allegations in the Complaint without the burden,

expense, and delay of further litigation.

      It is therefore the finding of the Court, made on the pleadings and the

record as a whole, that: (1) the Court has jurisdiction over the parties and the

subject matter of this action; (2) the purpose and provisions of the ADEA will

be promoted and effectuated by the entry of the Consent Decree; and (3)

this Consent Decree resolves all matters in controversy between the parties

as provided in paragraphs 1 through 28 below.

      IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED as

follows:

      (1)   The Defendant shall not discriminate against any person on the

basis of age within the meaning of the ADEA, including by terminating and/or

failing to hire an individual because of his or her age.

      (2)   The Defendant shall not discriminate or retaliate against any

person because of opposition to any practice made unlawful under the ADEA

or because of the filing of a charge, the giving of testimony or assistance, or


                                       2


    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 2 of 14
the participation in any investigation, proceeding or hearing under that

statute.

      (3)   The Defendant shall pay the total sum of $34,750.00 in

settlement of the claims in this action to the Claimants as follows:

            a.    Thomas Green, $20,750.00. The Defendant shall make

                  payment by issuing a cashier’s check payable to Thomas

                  Green;

            b.    Charlie Cable, $5,000.00. The Defendant shall make

                  payment by issuing a cashier’s check payable to Charlie

                  Cable;

            c.    Iris “Diane” Derreberry, $8,000.00. The Defendant shall

                  make payment by issuing a cashier’s check payable to Iris

                  Derreberry; and

            d.    Sandra “Lynn” Adams, $1,000.00. The Defendant shall

                  make payment by issuing a cashier’s check payable to

                  Sandra Adams.

Payment shall be made within ten (10) days after the Court approves this

Consent Decree. The Defendant shall mail a cashier’s check to each of

Thomas Green, Charlie Cable, Iris “Diane” Derreberry and Sandra “Lynn”

Adams in the amounts listed above, at addresses provided by the
                                      3


     Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 3 of 14
Commission. Within ten (10) days after the checks have been sent, the

Defendant shall send to the Commission, a copy of each cashier’s check and

proof of delivery to Thomas Green, Charlie Cable, Iris “Diane” Derreberry,

and Sandra “Lynn” Adams.

     (4)   The Defendant shall pay Thomas Green’s attorney fees in the

amount of $4,389.00 directly to Thomas Green’s attorney, Jessica Leaven,

Esq., within ten (10) days after the Court approves this Consent Decree. The

Defendant shall make payment by issuing a check to Grimes, Teich,

Anderson, LLP at 535 College St., Asheville, NC 28801 with attention to Kelly

Weaver. Within ten (10) days after the check has been sent, the Defendant

shall send to the Commission a copy of the check and proof of delivery.

     (5)   Personal Guarantee of Payment: Ms. Carolyn Hartley, Owner

and President of the Defendant, in her individual capacity and by her

signature on the parties’ joint Motion, in consideration for the EEOC’s

agreement to resolve its suit against Defendant on terms agreed for in this

Decree, hereby agrees and personally and individually guarantees that in the

event that the Defendant fails or is unable to timely make any of the monetary

relief payments set forth in paragraphs 3 and 4 above, shall promptly make

any such payments required by this Decree from her own individual assets

and shall be personally liable for such payment. This Paragraph shall be
                                      4


    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 4 of 14
enforceable as an Order of this Court pursuant to the procedures set forth in

Paragraph 19 below. Any bankruptcy, reorganization or dissolution of the

Defendant (or any successor, assign or other entity) will have no effect on

the obligation of Carolyn Hartley to make payments due and owing under

this Decree.

       (6)    Neither the Commission nor the Defendant make any

representation, or assume any responsibility for any tax liability, assessment,

interest, penalties and/or cost that any Claimant receiving monetary relief

pursuant to paragraphs 3 and 4 above, may or may not incur on such

payments under local, state and/or federal law.

       (7)    The Defendant shall reinstate Sandra “Lynn” Adams to the next

available non-seasonal part-time custodial/attendant position at the Andrews

Rest Area.

       (8)    Within ten (10) days of the entry of this Consent Decree by the

Court, the Defendant shall eliminate from the employment records of

Thomas Green, Charlie Cable, Iris “Diane” Derreberry and Sandra “Lynn”

Adams any and all documents, entries, or references of any kind relating to

the facts and circumstances which led to the filing of EEOC Charge Number

430-2017-01699 and the related events that occurred thereafter, including

this litigation.
                                       5


     Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 5 of 14
      (9)   Within ten (10) days of the entry of this Consent Decree by the

Court, the Defendant shall change all references in its paper and electronic

personnel records for Thomas Green, Charlie Cable, Iris “Diane” Derreberry,

and Sandra “Lynn” Adams from “terminated” to “Laid Off” and “eligible for

rehire.” Within fifteen (15) days of the entry of this Consent Decree by the

Court, the Defendant shall report compliance with this provision to the

Commission.

      (10) Within ninety (90) days of the entry of this Consent Decree by

the Court, the Defendant shall adopt and implement a formal recruitment

policy consistent with its obligations under the ADEA. Such policy shall

explicitly provide for the elimination from all job postings and/or

advertisements of any reference to alleged physical requirements for the

position of rest area attendant that are not essential functions of the position

or physical requirements related to the essential functions of the position.

Within one hundred (100) days of the entry of this Decree, the Defendant

shall report compliance to the Commission.

      (11) Within ninety (90) days of the entry of this Consent Decree by

the Court, the Defendant shall adopt and implement a formal records

preservation policy consistent with its obligations under Section 7(a) of the

ADEA, 29 U.S.C. § 626(a), and the Commission’s procedural regulations, 29
                                       6


    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 6 of 14
C.F.R. 1602.14. Within one hundred (100) days of the entry of this Decree,

the Defendant shall report compliance to the Commission.

      (12) Within ninety (90) days of the entry of this Consent Decree by

the Court, the Defendant shall adopt, implement, and distribute a formal,

written anti-discrimination policy, which shall include but not be limited to the

following: an explanation of the requirements of the federal equal

employment opportunity laws, including the ADEA and its prohibition against

discrimination on the basis of age; procedures for reporting discrimination;

and a procedure for the thorough and immediate investigation of employee

complaints of discrimination. The Defendant shall distribute to each current

employee a copy of the policy within the ninety (90) day period. Within one

hundred (100) days of the entry of this Decree, the Defendant shall report

compliance to the Commission. During the term of this Decree, the

Defendant shall distribute the policy to all new employees and review it with

them at the time of hire.

      (13) During the term of this Consent Decree, the Defendant shall post

a copy of the policy described in paragraph 12, supra, in each rest area at

which the Defendant provides services in a place where it is visible to

employees. If a policy becomes defaced or unreadable, the Defendant shall

replace it by posting another copy of the policy. Within one hundred (100)
                                       7


     Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 7 of 14
days of the entry of this Consent Decree by the Court, the Defendant will

post the policy and notify the Commission that it has been posted.

     (14) During the term of this Consent Decree, the Defendant shall

provide an annual training program to all of its owners, managers,

supervisors and employees. Each training program shall include an

explanation of the requirements of the ADEA and its prohibition against

discrimination based on age. Each training program shall also include an

explanation of the Defendant’s policy referenced in paragraph 12 above, and

an explanation of the rights and responsibilities of employees and managers

under the policy.

     (15) The first training program shall be completed within one hundred

(100) days after entry of this Consent Decree by the Court. Each subsequent

training program shall be conducted at approximately one-year intervals. At

least fifteen (15) days prior to each program, the Defendant shall submit to

the Commission an agenda for the training program by electronic mail sent

to EEOC-CTDO-decree-monitoring@eeoc.gov. The Defendant should

presume that the agenda is approved unless contacted by the Commission

regarding the agenda within five (5) days of submission of the agenda. Within

ten (10) days after completion of each training program, the Defendant shall


                                     8


    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 8 of 14
certify to the Commission the specific training which was undertaken and

shall provide the Commission with a roster of all employees in attendance.

      (16) Beginning within thirty (30) days after the entry of this Consent

Decree by the Court, and continuing throughout the term of this Consent

Decree, the Defendant shall conspicuously post the attached Employee

Notice, marked Exhibit A, hereby made a part of this Consent Decree, in

each rest area at which the Defendant provides services in a place where it

is visible to the Defendant’s employees. If a Notice becomes defaced or

unreadable, the Defendant shall replace it by posting another copy of the

Notice. Within forty-five (45) days after entry of this Consent Decree, the

Defendant shall notify the Commission that the Notice has been posted

pursuant to this provision.

      (17) During the term of this Consent Decree, the Defendant shall

provide the Commission with reports at six (6) month intervals, with the first

being due four (4) months after approval by the Court of this Consent Decree.

The reports will include the following information:

            a.    the identity of each individual who applied or was otherwise

                  considered for employment with the Defendant at any time

                  during the reporting period, including by way of

                  identification each individual’s full name; date of birth or
                                      9


    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 9 of 14
                 age, if known; address; telephone number; email address;

                 date of application; and position applied or considered for;

           b.    for each person identified in response to 17.a., above, if the

                 individual was hired, provide the position and date of hire;

                 if the individual was not hired state the reason therefore;

           c.    the full name and job title of all individuals involved in all

                 hiring decisions referenced in 17.b.;

           d.    the identity of each employee terminated by the Defendant

                 at any time during the reporting period, including by way of

                 identification each employee’s full name; date of birth; last

                 known address; last known telephone number; last known

                 e-mail address; job title; and date of termination;

           e.    for each person identified in response to 17.d., above, a

                 detailed description of the reason for the termination,

                 including the names and job title of all individuals involved

                 in the termination decision.

     The Defendant shall provide the social security number of an individual

identified in response to 17.a. or 17.d. within seventy-two (72) hours of a

request by the Commission.


                                     10


    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 10 of 14
      In the event there is no activity to report pursuant to this paragraph, the

Defendant shall send the Commission a “negative” report indicating no

activity.

      (18) The Commission may review compliance with this Consent

Decree. As part of such review, the Commission may inspect the North

Carolina rest areas for which the Defendant provides services and examine

and copy documents. With twenty-four (24) hours prior notice to the contact

identified in Paragraph 21, the Commission may interview employees.

      (19) If anytime during the term of this Consent Decree, the

Commission believes that the Defendant is in violation of the Consent

Decree, the Commission shall give notice of the alleged violation to the

Defendant. The Defendant shall have ten (10) days in which to investigate

and respond to the allegations. Thereafter, the parties shall then have a

period of ten (10) days or such additional period as may be agreed upon by

them, in which to engage in negotiation regarding such allegations before

the Commission exercises any remedy provided by law.

      (20) The term of this Consent Decree shall be for three (3) years from

its entry by the Court.

      (21) All notices to the Defendant by the Commission pursuant to this

Consent Decree shall be sent by electronic mail to: Carol Hartley via email
                                       11


    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 11 of 14
at Queenoharts1@aol.com. If, at any time during the term of this Consent

Decree, the Defendant’s designated point of contact changes, the Defendant

shall notify the Commission and provide the name, job title, and electronic

mail address for a new designated point of contact within ten (10) days of

the change.

     (22) All reports or other documents sent to the Commission by

Defendant pursuant to this Consent Decree shall be sent by electronic mail

to: (1) EEOC-CTDO-decree-monitoring@eeoc.gov; or (2) if by regular mail

to: Regional Attorney, Equal Employment Opportunity Commission, 129

West Trade Street, Suite 400, Charlotte, NC 28202.

     (23) Each party shall bear its own costs and attorney’s fees.

     (24) This Court shall retain jurisdiction of this cause for purposes of

monitoring compliance with this Decree and entry of such further orders as

may be necessary or appropriate.

     (25) In the event of non-payment, it is acknowledged that the

monetary relief provided for herein is a debt owed to and collectible by the

United States, or its proxy, notwithstanding that Claimants are the ultimate

beneficiary of such monetary relief.

     (26) In the event of non-payment, it is acknowledged that the

monetary relief provided in Paragraphs 3 and 4 is a debt owed to and
                                       12


    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 12 of 14
collectible by each individual identified in Paragraphs 3 and 4 in the amounts

listed in Paragraphs 3 and 4.

      (27) If the Defendant files for bankruptcy during the pendency of the

Decree, any debt will be given priority in the bankruptcy action.

      (28) This Decree is binding on any and all successors to the

Defendant, regardless of whether the Defendant has provided a copy of this

Decree to them.

      IT IS SO ORDERED.


                          Signed: October 23, 2020




                                         13


    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 13 of 14
Exhibit A




                                    EMPLOYEE NOTICE
1. This Notice is posted pursuant to an agreement between the U.S. Equal Employment
   Opportunity Commission and Liberty Support Services, Inc. in a case of alleged
   discrimination based on age.

2. Federal law requires that employers not discriminate against any employee or applicant
   for employment because of the individual’s race, color, religion, sex, national origin, age
   (40 or older) or disability. The ADEA specifically prohibits discrimination based on age.
   Federal law also prohibits retaliation against employees because they have opposed
   unlawful employment discrimination, or because they gave testimony, provided
   assistance in or participated in an employment discrimination investigation, proceeding,
   or hearing, or otherwise asserted their rights under the laws enforced by the EEOC.

3. Liberty Support Services, Inc. will comply with such federal laws in all respects.
   Furthermore, Liberty Support Services, Inc. will not take any actions against employees
   because they have exercised their rights, reported an alleged violation under the law, or
   given testimony, assistance, or participation in any investigation, proceeding, or hearing
   conducted by the U.S. Equal Employment Opportunity Commission.

Employees have the right and are encouraged to exercise that right, to report allegations of
employment discrimination in the workplace. An employee may contact their local U.S. Equal
Employment Opportunity Commission field office for the purpose of filing a charge of
employment discrimination. To locate the nearest field office, contact:
                         Equal Employment Opportunity Commission
                                    131 M. Street, N.E.
                                  Washington, DC 20507
                                   TEL: 1-800-669-4000
                                  TTY: 1-800-669-6820

    This Notice will remain posted for at least three (3) years by agreement with the EEOC.

                       DO NOT REMOVE THIS NOTICE UNTIL:
                                      October 23, 2023



    Case 1:19-cv-00204-MR-WCM Document 22 Filed 10/23/20 Page 14 of 14
